Opinion by
Mollison, J.
In accordance with stipulation of counsel that the items marked “A” consist of valances similar in all material respects to those the subject of D. N. & E. Walter & Co. et al v. United States (43 Cust. Ct. 26, C.D. 2098), the claim at 25 percent under the provision in paragraph 409, as modified, supra, for bamboo articles was sustained. The items marked “B,” stipulated to be the same as the merchandise involved in C.D. 2098, supra, were held dutiable at 16% percent under the provision in paragraph 412, as modified by the General Agreement on Tariffs and Trade (T.D. 51802), for manufactures of wood.